DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2016/0233164 A1; hereinafter “Choi”).
Regarding Claim 1, referring to at least Figs. 1A-1D and related text, Choi teaches a fin-shaped field effect transistor (finFET) device comprising: a fin (FA) extending horizontally in a first direction (a x-direction), the fin having a channel region (a channel region of FA) with a source region (a source region of FA directly below GL) and a drain region (a drain region of FA) on opposing sides of the channel region, wherein a top surface of the fin in the source and drain regions (a top surface of the source and drain regions of FA) is lower than a top surface of the fin in the channel region (a top surface of FA directly below GL); a gate structure (at least 
Regarding Claim 2, Choi teaches further comprising: a source-side silicide region (a region for forming 140 at a source region of FA) having a first portion (140B at the source region of FA) between the channel region and the source metal fill region and a drain-side silicide region (a region for forming 140 at a drain region of FA) having a first portion (140B at the drain region of FA) between the channel region and the drain metal fill region (paragraphs 57-59).
Regarding Claim 3, Choi teaches wherein, the source-side silicide region further comprises a second portion (140A at the source region of FA) between the top surface of the fin in the source region and the source metal fill region, and the drain-side silicide region further comprises a second portion (140A at the drain region of FA) between the top surface of the fin in the drain region and the drain metal fill region (fig. 1B).
Regarding Claim 4, Choi teaches wherein the first and second portions of the source-side silicide region are contiguous and the first and second portions of the drain-side silicide region are contiguous (fig. 1B).

Regarding Claim 6, Choi teaches wherein the upper source and drain metal fill regions are disposed in recesses within an interlevel dielectric (at least 132 and 136) adjacent the gate structure, and wherein the lower source and drain metal fill regions overlie the source and drain regions of the fin and are at least partially bounded by the interlevel dielectric on opposing sides in the second direction (paragraphs 51-53).
Regarding Claim 7, Choi teaches wherein the silicide regions comprise nickel, platinum, or erbium (paragraphs 114-128).
Regarding Claim 8, Choi teaches wherein the source and drain metal fill regions comprise tungsten, aluminum, or copper (paragraphs 133-134).
Regarding Claim 9, referring to at least Figs. 1A-1D and related text, Choi teaches a field effect transistor device comprising: a fin (FA) extending horizontally in a first direction (a a-direction), the fin having a channel region (a channel region of FA) (paragraph 37-39); a gate structure (at least 118, 124, and GL) extending horizontally in a second direction (a y-direction) substantially orthogonal to the first direction, disposed upon and covering the channel region (paragraphs 42-47); source and drain metal fill regions (regions for forming at least 140, 150, and 160) on opposite sides of the gate structure, at least a portion of each source and drain metal fill region self-aligned in the first direction to the channel region of the fin (fig. 1B and paragraphs 55-60); a source-side silicide region (a region for forming 140 at a source region of FA) between the channel region and the source metal fill region (paragraphs 48-59); and a 
Regarding Claim 10, Choi teaches wherein the self-aligned portions of the source and drain metal fill regions have substantially the same width as the channel region of the fin (fig. 1C).
Regarding Claim 11, Choi teaches wherein the gate structure comprises two opposing sidewall spacers (124) (paragraph 42), and wherein the source and drain metal fill regions comprise upper and lower portions, the upper portions (upper portions for forming a part of 150U and 160) adjacent the sidewall spacers of the gate structure and having a width in the second direction greater than the width of the fin in the channel region (fig. 1C), the lower portions (lower portions for forming a part of 150L and 160) self-aligned in the first direction to the channel region of the fin and having a width in the second direction substantially the same as the width of the fin in the channel region (fig. 1C), and wherein the lower portion of the source metal fill region is in contact with the source-side silicide region and the lower portion of the drain metal fill region is in contact with the drain-side silicide region (fig. 1B).
Regarding Claim 12, Choi teaches wherein source and drain metal fill regions are disposed in recesses within an interlevel dielectric (at least 132 and 136) adjacent the gate structure (paragraphs 51-53).
Regarding Claim 13, Choi teaches wherein the silicide regions comprise nickel, platinum, or erbium (paragraphs 114-128).
Regarding Claim 14, Choi teaches wherein the source and drain metal fill regions comprise tungsten, aluminum, or copper (paragraphs 133-134).

Regarding Claim 16, Choi teaches wherein each of the source and drain metal fill regions further comprise a lower portion self-aligned to the fin in the first direction (fig. 1B and paragraphs 114-128).
Regarding Claim 17, Choi teaches wherein the fin comprises a channel region (a channel region of FA directly below GL) and wherein the self-aligned portions of the source and drain metal fill regions have substantially the same width as the channel region of the fin (fig. 1C).

Regarding Claim 19, Choi teaches wherein the fin comprises a channel region, wherein the gate structure comprises two opposing sidewall spacers (124) (paragraph 42), and wherein the source and drain metal fill regions comprise upper and lower portions, the upper portions (upper portions for forming a part of 150U and 160) adjacent the sidewall spacers of the gate structure and having a width in the second direction greater than the width of the fin (fig. 1C), the lower portions (lower portions for forming a part of 150L and 160) self-aligned in the first direction to the channel region of the fin and having a width in the second direction substantially the same as the width of the fin in the channel region (fig. 1C).
Regarding Claim 20, Choi teaches wherein the source and drain metal fill regions are disposed in recesses within an interlevel dielectric (at least 132 and 136) adjacent the gate structure (paragraphs 51-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829